MEMORANDUM***
The district court did not err when it denied Defendant Ashraf Hamed’s (“Hamed”) request for a two-point offense level reduction pursuant to U.S. Sentencing Guidelines Manual § 2Dl.l(b)(6). Section 2Dl.l(b)(6) cannot be used to reduce a sentence properly calculated under § 2D1.11. See U.S. Sentencing Guidelines Manual § 2D1.11(c)(l) (2000); United States v. Brownstein, 79 F.3d 121, 123 (9th Cir.1996); see also U.S. Sentencing Guidelines Manual § 2D.1.11 cmt. statutory provisions, and App. A at 453 (2000).
The district court also did not err when it denied Defendant Abdelrahim Nassar’s (“Nassar”) request for an offense level reduction pursuant to U.S. Sentencing Guidelines Manual § 3B1.2. The undisputed facts in the presentence report reflect that Nassar not only participated in negotiations but also exercised decision-making authority. See United States v. Duran, 189 F.3d 1071, 1088-89 (9th Cir.1999); United States v. Klimavicius-Viloria, 144 F.3d 1249, 1266 (9th Cir.1998). The district court resolved the disputed issue of whether Nassar’s role was minor and definitively ruled that Nassar “did not have a minor role in this.” See United States v. Flores-Payon, 942 F.2d 556, 558, 561 (9th Cir.1991). Accordingly, we affirm Hamed’s and Nassar’s convictions and sentences.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.